Citation Nr: 1104384	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-13 574	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial compensable evaluation for 
mechanical low back strain and degenerative disc disease of the 
lumbar spine aggravated by service-connected leukocytoclastic 
vasculitis of the right leg. 

3.  Entitlement to an initial compensable evaluation for left 
lower extremity radiculopathy secondary to service-connected 
mechanical low back strain and degenerative disc disease of the 
lumbar spine. 

4.  Entitlement to an increased evaluation in excess of 40 
percent for leukocytoclastic vasculitis of the right leg. 

5.  Entitlement to a compensable evaluation for residuals of a 
left inguinal hernia, post-operative.

6.  Entitlement to an increased evaluation in excess of 20 
percent for irritable bowel syndrome and gastroesophageal reflux 
disease (GERD).  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
disability. 

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
right inguinal hernia, to include as secondary to a service-
connected disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from December 2007, April 2008, January 2009, March 2009, 
and April 2009 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The issues of entitlement to a TDIU and service connection for a 
left knee disability, to include as secondary to a service-
connected disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Mechanical low back strain and degenerative disc disease of 
the lumbar spine aggravated by service-connected leukocytoclastic 
vasculitis of the right leg, results in limitation of motion of 
the thoracolumbar spine with objective evidence of pain on active 
motion.  The Veteran had 50 to 70 degrees forward flexion with 
pain at 40 degrees flexion on repetition, a combined range of 
motion of 160 degrees, and moderate pain and moderate difficulty 
with all range of motion testing.  The Veteran's service-
connected lumbar spine disability does not result in forward 
flexion of the thoracolumbar spine at 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, and does 
not result in any incapacitating episodes requiring bed rest 
prescribed by a physician.

2.  The Veteran's left lower extremity radiculopathy, secondary 
to service-connected mechanical low back strain and degenerative 
disc disease of the lumbar spine, is manifested by pain and 
weakness in the left lower extremity, slightly decreased deep 
tendon reflexes and ankle jerks, intact sensation, and muscle 
atrophy.  

3.  The Veteran is shown to have right lower extremity 
radiculopathy secondary to service-connected mechanical low back 
strain and degenerative disc disease of the lumbar spine, 
manifested by pain and weakness in the right lower extremity, 
slightly decreased deep tendon reflexes and ankle jerks, a mild 
decrease in light touch and pinprick sensation over the right 
foot on the dorsum, and muscle atrophy,

4.  Leukocytoclastic vasculitis of the right leg is manifested by 
varicose veins and post-phlebitis syndrome with persistent edema, 
stasis pigmentation or eczema, and healed ulcers.  The Veteran is 
not shown to have persistent ulceration in the right leg.

5.  The Veteran's post-operative left inguinal hernia is healed 
and non-symptomatic; the Veteran does not have the presence of a 
current left inguinal hernia.

6.  Irritable bowel syndrome and GERD, aggravated by 
posttraumatic stress disorder (PTSD) is manifested by nausea, 
dysphagia, severe esophageal distress accompanied by substernal 
pain, heartburn or pyrosis, and regurgitation; without evidence 
of vomiting, material weight loss and hematemesis or melena, 
anemia, or other symptom combinations productive of severe 
impairment of health.  The Veteran also has severe manifestations 
of irritable bowel syndrome with diarrhea and alternating 
diarrhea and constipation with more or less constant abdominal 
distress.  

7.  An unappealed June 1994 rating decision denied service 
connection for a left knee disability. 

8.  The evidence received since the June 1994 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a left knee disability.

9.  An unappealed December 1998 Board decision denied service 
connection for a right inguinal hernia on both a direct and 
secondary basis.  

10.  The evidence received since the December 1998 Board decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for residuals of a 
right inguinal hernia, to include as secondary to a left-inguinal 
hernia. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for mechanical low 
back strain and degenerative disc disease of the lumbar spine, 
aggravated by service-connected leukocytoclastic vasculitis of 
the right leg, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a Diagnostic Codes 
5003, 5237, 5242, 5243 (2010).

2.  The criteria for a 20 evaluation for left lower extremity 
radiculopathy as due to service-connected mechanical low back 
strain and degenerative disc disease of the lumbar spine have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2010).

3.  The criteria for a separate 20 percent evaluation based on 
right lower extremity radiculopathy as due to service-connected 
mechanical low back strain and degenerative disc disease of the 
lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520 (2010).

4.  The criteria for an evaluation in excess of 40 percent for 
leukocytoclastic vasculitis of the right leg have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2010).  

5.  The criteria for a compensable evaluation for residuals of a 
left inguinal hernia, post-operative have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2010).

6.  The criteria for evaluation in excess of 20 percent for 
irritable bowel syndrome and GERD aggravated by PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7319-7346 (2010).

7.  The June 1994 rating decision, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

8.  The evidence received subsequent to the June 1994 rating 
decision, as it pertains to the Veteran's claim for service 
connection a left knee disability, is new and material; the claim 
for service connection for a left knee disability to include as 
secondary to a service-connected disability, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

9.  The December 1998 Board decision, which denied service 
connection for a right inguinal hernia, to include as secondary 
to a left-inguinal hernia, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

10.  The evidence received subsequent to the December 1998 Board 
decision, as it pertains to the Veteran's claim for service 
connection for residuals of a right inguinal hernia, is not new 
and material; the claim for service connection for residuals of a 
right inguinal hernia, to include as secondary to a left-inguinal 
hernia,  is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In March 2008, June 2008, November 2008, January 2009, and March 
2009 letters, VA informed the Veteran of the evidence necessary 
to substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran was 
responsible.  The Veteran was also provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2009); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must describe 
the particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown at 
the time of the prior final denial.

A November 2008 VCAA notice letter included an explanation of the 
meaning of both "new" and "material" evidence; and described the 
particular type of evidence necessary to substantiate any service 
connection elements found to be insufficiently shown at the time 
of the prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2010); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran's service treatment records, VA and private treatment 
records, Social Security Administration (SSA) medical records, VA 
examinations, and lay statements have been associated with the 
claims file.  The Board notes specifically that the Veteran was 
afforded VA examinations in March 2008, February 2009 and March 
2009 which address his increased rating claims.  38 C.F.R. 
§ 3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case are 
adequate as it they are predicated on a review of medical 
evidence of record; contain a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain a discussion of the effects of the 
Veteran's service-connected disabilities on his occupational and 
daily activities.  

In this case, although a VA examination was not conducted with 
respect to the Veteran's new and material evidence claim for a 
right inguinal hernia, VA is not required to obtain an 
examination for a claim to reopen a finally decided decision.  38 
C.F.R. § 3.159(c).  Further, the Board notes that the issue of 
entitlement to service connection for a left knee disability has 
been reopened and is being remanded for a supplemental opinion or 
examination.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

B.  Law and Analysis

1.  Increased Rating 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration; however, the evidence of record 
does not establish distinct time periods where the Veteran's 
service-connected disabilities result in symptoms that would 
warrant different ratings.

Back Disability and Radiculopathy

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 
(2010).  Pain on movement, swelling, deformity, or atrophy of 
disuse are relevant factors in regard to joint disability. 38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

The schedular criteria for the rating of spine disabilities 
evaluates both lumbosacral strain and degenerative arthritis of 
the spine based on limitation of motion under the General Rating 
Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5237 and 5242 (2010); See also Diagnostic 
Code 5003 (2010).  Under the General Formula, a 10 percent 
evaluation is warranted where disability results in forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of height.  Id.  A 20 percent evaluation is warranted where 
disability results in forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, a 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  Id.  A 
higher 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. Id.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, 
in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation; 
or neurological symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis).

Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the spine 
(outlined above) or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 
(Intervertebral Disc Syndrome), a higher 40 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months; 
and a 60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

Under Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2010).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, a 10 percent evaluation is assigned with 
x-ray evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of involvement of 
two or more major joints with occasional incapacitating 
exacerbations.  Id. 

The Veteran was afforded a VA examination in March 2008.  The 
claims file was reviewed.  The Veteran was found to have back 
pain which was progressively worse.  There was no history of 
hospitalization or surgery.  The Veteran was noted to have a 
history of fatigue, decreased motion, stiffness, weakness, and 
pain in the lower back and down the legs.  Pain was constant and 
was moderate in degree.  The Veteran was noted to have flare-ups 
of pain.  Intervertebral disc syndrome was not indicated.  The 
Veteran had normal posture, normal head position, and symmetry in 
appearance, but was noted to have poor propulsion with gait.  
Prior MRIs revealed minimal degenerative changes in the 
lumbosacral spine.  The Veteran was retired, and had not employed 
for the past two years.  He was noted to be unemployed due to 
multiple disabilities.  His back disability had mild effects on 
chores, shopping, traveling, and dressing, moderate effects on 
recreation, and prevented exercise and sports.  The Veteran 
reported back pain with flare-ups with driving or twisting, which 
could last from one week up to as long as three or four weeks.  
He avoided bending and picking things up and lifting.  He denied 
weight loss, fever, bladder, or bowel complaints.  The Veteran 
had been prescribed corrective shoes, but did not find these to 
be helpful.  The Veteran could sit for one hour and could stand 
for 15 minutes.  He complained of tingling in both legs and he 
had moderately severe chronic venous insufficiency in the right 
lower extremity.  The Veteran denied any incapacitating episodes 
of back pain where bed rest was prescribed by a physician in the 
last 12 months. 

A physical examination was completed with use of a goniometer.  
The Veteran had discomfort located across the mid to lower spine 
along the mid-line.  The Veteran had 70 degrees flexion, 10 
degrees extension, 20 degrees left and right lateral flexion, and 
20 degrees left and right lateral rotation, all with moderate 
difficulty and moderate pain.  Deep tendon reflexes were slightly 
decreased, ankle jerks were decreased, pulses were intact in both 
lower extremities, and sensation was intact except over the right 
foot on the dorsum where there was a mild decrease with light 
touch, pinprick, and monofilament testing.  Three additional 
repetitions of forward flexion were completed.  The Veteran had 
forward flexion to 50 degrees with pain starting at 40 degrees.  
He had moderate pain and moderate weakness and fatigue, but no 
incoordination.  In addition, the Veteran had moderate 
varicosities and swelling in the entire right lower extremity.  

The Veteran complained of radiculopathy and distribution of 
symptoms of both extremities, right worse than left.  He also had 
long-standing, right-sided chronic venous insufficiency which 
could also cause sensation change.  Painful motion was noted.  
The Veteran was diagnosed with mechanical low back strain, 
degenerative disc disease in the lower lumbar spine, and 
radiculopathy symptoms in both lower extremities along with 
chronic venous insufficiency of the right lower extremity.  The 
VA examiner stated that it was at least as likely as not that 
these radiculopathy symptoms had their origin from the Veteran's 
lower back, but also that his right leg sensation change was at 
least as likely as not being contributed to by his venous 
insufficiency. 

Private treatment records dated in 2008 reflect lower extremity 
weakness and pain, and a diagnosis of left lower extremity 
radiculopathy.   The Veteran submitted letters from his private 
physicians dated in 2009, which reflect back pain and lower 
extremity pain.   January 2009 and February 2009 letters from the 
Veteran's physicians at the Kearney Orthopedic Clinic indicate 
that the Veteran was disabled due to his physical disabilities 
and/or his back disability.   

In a January 2009 letter, Dr. B.A. indicated that he Veteran had 
atrophy of the muscles in his legs and objective weakness on 
neurological testing.  Symptoms were suggestive of spinal 
stenosis or a degenerative myelopathy.  He opined that the 
Veteran was unable to perform any job for which he would 
otherwise be physically qualified.  He stated that he would 
expect the Veteran to be totally disabled on a permanent basis.  
The Veteran was unable to spend time on his feet and was unable 
to do bending, lifting, stooping, or carrying for any significant 
time.  

In a February 2009 letter, Dr. B.R. indicated that he did not 
feel that the Veteran could be gainfully employed with any job 
that required him to stand for long periods of time and he could 
not do anything where he had to ambulate a great deal at work, as 
he could not be able to lift, twist, or bend at work.  

The Board notes that the Veteran is appealing his initial rating 
assigned for his service-connected lumbar spine disability.  The 
schedular criteria for the rating of spine disabilities evaluates 
lumbar strain, degenerative arthritis, and intervertebral disc 
syndrome based on limitation of motion under the General Rating 
Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, and 5243 (2010).  The Veteran 
was assigned a noncompensable evaluation for his service-
connected spine disability by the RO.  The RO assigned the 
Veteran's noncompensable evaluation based on a determination that 
prior to aggravation of the Veteran's lumbar spine disability by 
his service-connected leukocytoclastic vasculitis of the right 
leg, a 10 percent evaluation would have been warranted.  The RO 
concluded that a 10 evaluation was warranted for the Veteran's 
lumbar spine disability under Diagnostic Code 5242, minus a 10 
percent evaluation for the level of the Veteran's disability 
prior to aggravation, resulting in a noncompensable evaluation.  
See 38 C.F.R. §§ 4.22, 4.71a, Diagnostic Code 5242.

After a review of the Veteran's March 2008 VA examination report, 
along with the private treatment reports pertaining to treatment 
for the Veteran's lumbar spine disability, the Board finds that 
the medical evidence does not clearly establish that the 
Veteran's lumbar spine disability was 10 disabling prior to 
aggravation by his service-connected right leg disability for 
which service connection has been in effect since November 1990.  
In that regard, the VA examiner had indicated that if the 
Veteran's right leg vasculitis/venous insufficiency did not 
exist, he did not know whether the Veteran would have had back 
changes, as that would be subject to speculation.  The VA 
examiner indicated that the Veteran had increased symptoms in the 
back due to his leg and provided reasons and bases for this 
determination.  The Board finds that a March 2008 VA examiner did 
not clearly indicate the baseline degree of disability the 
Veteran would have in his back prior to aggravation by his 
service-connected vasculitis as such a determination would be 
speculative.  The VA examiner, further, provided reasons and 
bases for this determination.  It is not entirely clear from the 
record what level of impairment of the Veteran's back existed 
prior to any aggravation by the right lower extremity disability.  
The Board will, therefore, consider whether a higher evaluation 
is warranted for the Veteran's lumbar spine disability without a 
reduction in the amount of disability based on prior aggravation.

Medical evidence shows that the Veteran has 50 to 70 degrees 
flexion in the lumbar spine with a combined range of motion of 
160 degrees in the thoracolumbar spine with consideration of 
flexion, extension, right and left lateral flexion, and right and 
left rotation.  The Veteran had objective evidence of pain with 
the range of motion testing during his March 2008 VA examination.  
The Veteran was noted to have moderate pain and moderate 
difficulty with range of motion testing.  Additionally, flexion 
was limited by pain to 40 degrees on repetitive testing.  Under 
Diagnostic Codes 5237 and 5242, a higher 20 percent evaluation 
may be assigned where forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees.  The 
Board finds, based on the Veteran's limitation of flexion in the 
thoracolumbar spine, with consideration of the Veteran's 
functional loss due to flare-ups of pain, fatigability, pain on 
movement, that a higher 20 percent rating is warranted under 
either Diagnostic Code 5237 or 5242.  See 38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   The 
Board finds, therefore that an increased 20 percent evaluation is 
warranted based on limitation of motion of the thoracolumbar 
spine with consideration of the Veteran's functional loss due to 
pain.  

The Board finds that an evaluation in excess of 20 percent is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 
(2010).  In the present case, the Veteran's back disability is 
not shown to result in forward flexion of the thoracolumbar spine 
at 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine to warrant a higher 40 percent evaluation 
even with consideration for functional loss due to pain.  Id.  
The Veteran still had 50 degrees flexion with pain beginning at 
40 degrees on repetitive testing during the March 2008 VA 
examination.  Even with consideration of the Veteran's functional 
loss, the Veteran's disability picture does not more closely 
resemble the criteria described for a higher 40 percent rating 
under Diagnostic Codes 5237 and 5242.  38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board notes that the General Rating Formula for Diseases and 
Injuries of the Spine allows for separate evaluations for chronic 
orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a 
Note (1).  As the Board will discuss below, separate 20 percent 
evaluations are warranted under Diagnostic Code 8520 for left 
lower extremity radiculopathy and right lower extremity 
radiculopathy secondary to the Veteran's service-connected lumbar 
spine disability.  As discussed in greater detail below, that 
medical evidence indicates that the Veteran has current symptoms 
of radiculopathy in both the left and right lower extremities.  
Thus, separate evaluations are warranted for neurological 
manifestations in the left and right lower extremity.  See 38 
C.F.R. § 4.124a, 8520, 8620, and 8720 (2010).  

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5243 which contemplates ratings 
for intervertebral disc syndrome based on incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
The Veteran is not shown to warrant a higher evaluation under 
Diagnostic Code 5243 for intervertebral disc syndrome.  The Board 
has considered whether the Veteran's service-connected back 
disability has resulted in incapacitating episodes and the 
duration of any such episodes as described under Diagnostic Code 
5243.  During the Veteran's March 2008 VA examination, the 
Veteran denied having any incapacitating episodes of back pain 
where bed rest was prescribed by a physician in the last 12 
months.  VA and private treatment records dated from 2007 to 2009 
also fail to establish that the Veteran had incapacitating 
episodes which required bed rest prescribed by a physician.  
Because the Veteran is not shown to have incapacitating episodes 
having a total duration of at least four weeks during the past 12 
months which required bed rest prescribed by a physician and 
treatment by a physician, the Board finds that a higher 40 
percent evaluation is not available under Diagnostic Code 5243.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).   

Diagnostic Codes 8520, 8620, and 8720 provide ratings for 
paralysis, neuritis, and neuralgia of the sciatic nerve.  38 
C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete 
paralysis.  Disability ratings of 10, 20, and 40 are warranted, 
respectively, for mild, moderate, moderately severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2010).  A disability rating of 60 percent is warranted 
for severe incomplete paralysis with marked muscle atrophy.  Id.  
An 80 percent rating is warranted with complete paralysis of the 
sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

Private treatment records and VA examinations show that the 
Veteran has currently diagnosed left lower extremity 
radiculopathy and right lower extremity radiculopathy, both 
secondary to his service-connected low back disability.  The 
Veteran's left and right lower extremity radiculopathy is shown 
by a March 2008 VA examination report and by private treatment 
records and opinions from the Kearney Orthopedic Clinic to result 
in pain and weakness, slightly decreased deep tendon reflexes and 
ankle jerks, and muscle atrophy.   The Veteran was additionally 
noted to have a mild decrease in light touch, pinprick, and 
monofilament sensation over the right foot on the dorsum.

Based on the Veteran's overall symptomatology, the Board finds 
that an increased 20 percent evaluation is warranted under 
Diagnostic Code 8620 for left lower extremity radiculopathy.  The 
Board finds that a separate 20 percent evaluation is warranted 
under Diagnostic Code 8620 for right lower extremity 
radiculopathy, secondary to service-connected mechanical low back 
strain and degenerative disc disease of the lumbar spine.

The Board finds that an evaluation in excess 20 percent is not 
warranted for neurological symptoms in the left or right lower 
extremities.  Medical evidence of record shows that the Veteran's 
radiculopathy is predominately characterized by pain and weakness 
in the lower extremities.  He had a slight decrease in reflexes 
and a mild decrease in sensation in the right foot only.  Muscle 
atrophy was only noted at the time of a January 2009 opinion, and 
was not indicated in prior examinations.  The Board finds that 
the Veteran's overall neurological symptoms are shown to be 
moderate in degree.  His neurological symptoms are not shown to 
be comparable to severe incomplete paralysis of the sciatic nerve 
as described for a higher 40 percent rating.  See 38 C.F.R. § 
4.124a Diagnostic Code 8620.  Thus, the Board finds that an 
evaluation in excess of 20 percent for neurological impairment of 
the left or right lower extremities is not warranted.  

Leukocytoclastic Vasculitis of the Right Leg

The Veteran in currently in receipt of a 40 percent evaluation 
under Diagnostic Code 7120 for leukocytoclastic vasculitis of the 
right leg.  Under the provisions of Diagnostic Code 7120 
(varicose veins) a 40 percent rating assigned where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2010).  A higher 60 percent rating is warranted for 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration.  Id.  A 100 percent rating 
is assigned for massive board-like edema with constant pain at 
rest.  Id.

During a February 2009 VA examination, the VA examiner noted that 
the Veteran's leukocytoclastic vasculitis was commented on in a 
2004 VA examination.  Lesions would open and drain on the legs.  
During examination, the Veteran reported that his legs had a full 
feeling, and the right leg swelled daily or with standing for any 
period of time.  There was no history of vascular trauma, 
vascular neoplasm, aneurysm, arteriosclerosis obliterans or 
thromboangitis obliterans, arteriovenous fistula, 
erythromelalgia, angioneurotic edema, or Raynaud's phenomenon or 
syndrome.   A physical examination revealed varicose veins and 
post-phlebitis syndrome on the right lower extremity.  There was 
edema.  The Veteran did not have massive edema or board-like 
edema.  The Veteran had stasis pigmentation or eczema 
characterized by three healed ulcers on the right leg.  He had a 
five by two centimeter healed ulcer at the mid medial calf, a one 
by one centimeter healed ulcer one inch below, and a one by one 
centimeter area healed at the medial right ankle.  Ulcers were 
all healed, nonadherent, and slightly tender.  There was no 
ulceration present.  The Veteran had visible or palpable varicose 
veins, characterized by large dilated vein on the right from four 
inches above the knee all the way to the ankle.  The Veteran was 
found to have varicose veins with healed varicose ulcers and 
leukocytoclastic vasculitis by history.  

Medical evidence shows that the Veteran's leukocytoclastic 
vasculitis of the right leg is manifested by varicose veins and 
post-phlebitis syndrome on the right lower extremity.  He had 
persistent edema in the right leg, stasis pigmentation or eczema, 
with healed ulcers.  There was no ulceration present at the time 
of examination.  The Veteran is not shown to have persistent 
ulceration in the right leg such that a higher 60 percent rating 
is warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2010); see also 38 C.F.R. § 4.104, Diagnostic Code 7121 (2010).  
The Veteran did not have massive board-like edema with constant 
pain at rest as described for a higher 100 percent rating.  In 
light of the foregoing, the Board finds that an increased 
evaluation for leukocytoclastic vasculitis of the right leg is 
not warranted. 

Left Inguinal Hernia, Post-operative

The Veteran is currently assigned a noncompensable rating under 
Diagnostic Code 7338 for his left inguinal hernia.

Under Diagnostic Code 7338, a noncompensable rating is assigned 
for a hernia that is small, reducible, or without true hernia 
protrusion, or a hernia which has not been operated on but is 
remediable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 
percent rating is assigned for post-operative recurrent inguinal 
hernia which is readily reducible and well supported by truss or 
belt.  Id.  A 30 percent rating is assigned for a small 
postoperative recurrent or unoperated irremediable inguinal 
hernia which is not well supported by a truss or not readily 
reducible.  Id.  A maximum 60 percent rating is assigned for a 
large postoperative recurrent inguinal hernia which is not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  Id.

VA and private treatment records do not reflect any current 
treatment or complaints related to a post-operative left inguinal 
hernia.  

A February 2009 VA examination included a review of the claims 
file.  The Veteran was noted to have a right-sided hernia which 
was repaired, and now had another suspected hernia on the right 
side at the time of examination.  There were no symptoms on the 
left.  The Veteran had a past hernia surgery on the left side, 
which had healed.  There was no history of trauma to the 
digestive system, no neoplasm, no injury or wound related to the 
hernia, and no history of tuberculosis of the peritoneum.   The 
course since onset was noted to have improved, with excellent 
response to therapy.  There was no hernia present on the left 
side at the time of the examination.  The Veteran was diagnosed 
with a left inguinal hernia, healed.  There were no significant 
effects on the Veteran's usual occupation or daily activities.  

Medical evidence of record shows that the Veteran has a post-
operative left inguinal hernia, which is healed.  The Veteran 
does not have a current hernia present on the left side and it is 
not symptomatic.  Under Diagnostic Code 7338, a 10 percent rating 
is assigned for post-operative recurrent inguinal hernia which is 
readily reducible and well supported by truss or belt.  In the 
present case, the Veteran's post-operative inguinal hernia is not 
shown to be recurrent, and does not require support by a truss or 
belt.  The Board finds, therefore, that a compensable evaluation 
is not warranted for residuals of a post-operative left inguinal 
hernia.    

Irritable Bowel Syndrome and GERD

Service connection for irritable bowel syndrome and GERD was 
granted by a February 2005 rating decision that found these 
disorders were aggravated by service-connected PTSD.  See 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2010).

The Veteran's disability is rated under hyphenated Diagnostic 
Code 7319-7346 which indicates a gastrointestinal disorder 
including irritable colon syndrome and hiatal hernia.  See 38 
C.F.R. § 4.27 (2010) (noting that the diagnostic code for 
diseases may contain the diagnostic code for the disease followed 
by a hyphen and the diagnostic code for the residual condition on 
which the rating is based); 38 C.F.R. § 4.114, Diagnostic Codes 
7319 (irritable colon syndrome), 7346 (hiatal hernia).  

Diagnostic Code 7319 (irritable colon syndrome) assigns of a 
noncompensable evaluation for mild manifestations with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted for 
moderate manifestations with frequent episodes of bowel 
disturbance with abdominal distress.  A maximum 30 percent 
evaluation is warranted for severe manifestations with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent 
evaluation where there are two or more of the symptoms of a 30 
percent evaluation with less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2010).  A 30 percent rating for a hiatal 
hernia is assigned with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Id.  A 60 percent rating is assigned with 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and the 
term "minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three months 
or longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the disease.  
38 C.F.R. § 4.112 (2010).

Evaluations for digestive disorders under Diagnostic Codes 7301 
to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  See 38 C.F.R. § 4.114.  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

An October 2008 private colonoscopy revealed diverticulosis with 
no other abnormality present.  The Veteran had occasional 
abdominal pain, with no rectal bleeding and no weight loss.  

A March 2009 VA examination shows that the VA treatment records 
were reviewed.  The VA examiner noted that a barium swallow done 
in July 2000 showed a small hiatal hernia and a distal esophageal 
Schatzki's ring, as well as hypertrophy of the cricopharyngeal 
muscle, but he noted that that evaluation was completed over 
eight years prior.  With respect to his GERD, the Veteran 
reported that food continued to stick high in the esophagus.  He 
used antacids.  There was no hematemesis or melena.  The Veteran 
had no history of hospitalization or surgery relating to the 
esophagus.  There was no history of trauma or esophageal 
neoplasm.  The Veteran had nausea several times daily associated 
with certain foods and anxiety.  There was no history of vomiting 
related to esophageal disease.  The Veteran had chronic 
dysphagia.   He had esophageal distress accompanied by severe 
substernal pain, heartburn or pyrosis, and regurgitation of clear 
fluid several times daily.  There was no history of hematemesis 
or melena.  The Veteran had no signs of anemia, and his overall 
general health was noted to be good.  The Veteran was found to 
have severe gastroesophageal reflux.  

With respect to the Veteran's irritable bowel syndrome, the 
Veteran's symptoms were increasing in severity.  He had diarrhea 
without blood in the stool about every third day.  He had brief 
periods of constipation between these times.  Abdominal pain had 
been present across the transverse colon area.  Numerous 
therapies over the years had failed to help these conditions.  
The Veteran had pain relieved with bowel movements, frequent and 
loose stools at the onset of pain, visible abdominal distension, 
and the sensation of incomplete evacuation due to irritable bowel 
syndrome.   The Veteran had a history of nausea several times 
daily, weekly constipation, diarrhea several times weekly but 
less than daily, and severe intestinal pain in the upper abdomen.  
There was no history of trauma to the intestines; intestinal 
neoplasm; vomiting; fistula; ulcerative colitis; or abdominal 
colic, nausea or vomiting, and abdominal distention consistent 
with partial bowel obstruction.  The Veteran's overall general 
health was described as good.  There were no signs of significant 
weight loss or malnutrition, no signs of anemia, and no abdominal 
mass.  The Veteran had tenderness without a mass over the 
transverse colon.  Minor abdominal distension was present. There 
was no enlargement of the spleen or liver.  A rectal examination 
revealed a normal prostate and normal rectal wall.  

Because service connection was granted for irritable bowel 
syndrome and GERD based on aggravation by the Veteran's service-
connected PTSD, the proper evaluation reflects the degree of 
disability over and above the degree existing prior to such 
aggravation.  See 38 C.F.R. § 4.22 (2010).   A disability rating 
for aggravation is derived by reducing the current rating of the 
disability by the amount of the disability (as it would have been 
rated) prior to the aggravation.  See Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

In prior rating decisions, the Veteran's disability as due to 
irritable bowel syndrome and GERD was found to be equivalent to a 
10 percent rating prior to aggravation by the Veteran's PTSD.  
The Veteran's 20 percent evaluation reflects that prior to 
aggravation, the Veteran's irritable bowel syndrome and GERD 
warrant a 30 percent evaluation and that aggravation by PTSD did 
not elevate the evaluation in excess of 30 percent; accordingly, 
a 30 percent evaluation minus a 10 percent evaluation combines to 
provide a 20 percent evaluation under Diagnostic Code 7319-7346.  
See 38 C.F.R. § 4.22.  The Board finds that a 30 percent 
evaluation would be warranted under either Diagnostic Code 7319 
or 7346 for irritable colon syndrome or a hiatal hernia.  38 
C.F.R. § 4.114, Diagnostic Codes 7319, 7346.  
 
For irritable colon syndrome, a 30 percent rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The 
Veteran's irritable bowel syndrome is shown by a March 2009 VA 
examination to result in severe manifestations of irritable bowel 
syndrome with diarrhea, as demonstrated by findings of abdominal 
distention consistent with partial bowel obstruction and severe 
abdominal pain in the upper abdomen, as well as findings of 
alternating diarrhea and constipation with more or less constant 
abdominal distress.  The Board finds that the Veteran's 
disability picture as due to irritable bowel syndrome is 
adequately represented by a 30 percent evaluation under 
Diagnostic Code 7319.  Because a 30 percent evaluation is the 
maximum rating available under Diagnostic Code 7319; a higher 
rating is not available to the Veteran under that Diagnostic 
Code.  

For a hiatal hernia, a 30 percent evaluation is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health, 
and a 60 percent evaluation is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  The Veteran's GERD, rated as analogous to a hiatal hernia 
is shown by a March 2009 VA examination to result in nausea, 
dysphagia, severe esophageal distress accompanied by substernal 
pain, heartburn or pyrosis, and regurgitation.  The Board finds 
that the Veteran's disability picture as due to irritable bowel 
syndrome is adequately represented by a 30 percent evaluation 
under Diagnostic Code 7319 which contemplates symptoms of 
dysphagia, pyrosis, and regurgitation, and substernal or arm or 
shoulder pain, as well as symptoms productive of considerable 
impairment of health.  The March 2009 VA examination shows that 
the Veteran did not have evidence of vomiting, material weight 
loss, hematemesis or melena, anemia, or other symptom 
combinations productive of severe impairment of health to warrant 
a higher 60 percent evaluation.  The VA examiner noted, in 
reference to examinations for both GERD and irritable bowel 
syndrome, that the Veteran's overall general health was good.  
The Veteran's disabilities are not shown to be productive of 
severe impairment of health.  

Although the Veteran's symptomatology as due to irritable bowel 
syndrome and GERD are may considered as separate, 38 C.F.R. § 
4.114 provides that evaluations for digestive disorders under 
Diagnostic Codes 7319 and 7346 cannot be combined with each 
other.  See 38 C.F.R. § 4.114.  Instead, a single evaluation will 
be assigned under the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.  
The Board finds that, in this case, a 30 percent evaluation would 
be warranted under either Diagnostic Code 7319 or 7346.  The 
Board further finds that elevation to the next higher evaluation 
under Diagnostic Code 7346 would not be warranted in this case 
where the Veteran's overall disability was due to irritable bowel 
syndrome and GERD do not result in symptoms such as vomiting, 
material weight loss, hematemesis or melena, anemia, and as 
discussed above, are not productive of severe impairment of 
health.

The Veteran's current disability picture as due to irritable 
bowel syndrome and GERD warrants a 30 percent evaluation under 
either Diagnostic Code 7319 or 7346.  After consideration of the 
Veteran's 10 percent rating, which was previously assigned for 
irritable bowel syndrome and GERD prior to aggravation by his 
service-connected PTSD, a combined 20 percent evaluation is 
warranted.  Based on the foregoing, the Board finds that a higher 
evaluation is not warranted for irritable bowel syndrome and GERD 
aggravated by PTSD.

Consideration of Lay Evidence 

In reaching the above conclusions, the Board has not overlooked 
the Veteran's lay statements with regard to the severity of his 
claimed disabilities.  In this regard, the Veteran is competent 
to report on factual matters of which he had firsthand knowledge; 
and as the Board finds that the Veteran's reports have been 
credible, his reports with respect to his symptomatology have 
been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board notes that the Veteran's lay statements in 
regard to the current severity of his right leg leukocytoclastic 
vasculitis, left inguinal hernia, irritable bowel syndrome, and 
GERD were provided during the course of his VA examinations.  The 
Veteran has also provided lay evidence from friends and family 
members attesting to the Veteran's pain due to his right leg and 
his lumbar spine disabilities.  The Board finds that the 
Veteran's reports, and these statements, are both competent and 
credible.  The Veteran's statements and reports of pain have been 
considered by both the VA examiners in their evaluation of the 
Veteran, and by the Board.  The Board notes that with respect to 
the Rating Schedule, where the criteria set forth require medical 
expertise, which the Veteran has not been shown to have, the 
Board has accorded greater probative weight to medical findings 
provided by medical experts during the Veteran's VA examinations.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.")

Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's claimed disabilities 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  The Board notes that 
evidence of record indicates that the Veteran is not currently 
employed.  However, there is no persuasive evidence in the record 
to indicate that manifestations of the Veteran's service-
connected right leg leukocytoclastic vasculitis, left inguinal 
hernia, GERD, and irritable bowel syndrome are not adequately is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Manifestations of the Veteran's lumbar spine 
disability and left and right lower extremity radiculopathy are 
similarly, adequately described by his assigned schedular 
ratings.  Despite the private medical opinions submitted by the 
Veteran, indicating that he is unable to work due to his back 
disability and radiculopathy, the Veteran is not shown to meet 
the objective criteria for a higher rating under the schedular 
criteria.  Higher evaluations are contemplated under the 
available Diagnostic Codes for lumbar strain, degenerative disc 
disease, and under the Diagnostic Codes for paralysis, neuritis, 
and neuralgia of the sciatic nerve; however, as discussed above, 
the Veteran is not shown to meet the criteria for a higher 
evaluation.  His symptoms and the severity of his symptoms are 
contemplated by his current rating and the Veteran is not shown 
to exhibit other related symptoms which would put him outside of 
the governing norms.  The Veteran's disability picture and any 
unemployability shown, as due to his combined disabilities will 
be considered with regard to his claim for a TDIU, remanded 
below.  The Board therefore has determined that referral of this 
issue for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

What the evidence in this case does not show is that 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that have 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Current 
manifestations of the Veteran's right leg leukocytoclastic 
vasculitis, GERD and irritable bowel syndrome, lumbar strain and 
degenerative disc disease, and right and left lower extremity 
radiculopathy have been adequately addressed by the schedular 
criteria.   As discussed above, a left inguinal hernia is not 
currently present and is non-symptomatic.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) for an increased rating 
is not warranted in this case.  

2.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim for 
service connection for a left knee disability in a June 1994 
rating decision.  The Board previously considered and denied the 
Veteran's claim for service connection for a right inguinal 
hernia in a December 1998 decision.  The Board is required to 
determine whether new and material evidence has been presented 
before it can reopen a claim and readjudicate service connection 
or other issues on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010). Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence. Justus v. Principi, 3 Vet. App. at 512.




Left Knee Disability 

With respect the Veteran's claim for a left knee disability, the 
last final rating decision was in June 1994.  In that decision, 
the RO found that no chronic left knee disability was shown in 
service or immediately after service.  In addition, the RO found 
that there was no organic cause for the Veteran's left knee pain 
shown on his last examination.  The RO informed the Veteran of 
the reasons his claim was previously denied in a November 2008 
notice letter.  The Board notes, that the Veteran's present claim 
for service connection for a left knee disability was also 
considered by the RO as secondary to service-connected lumbar 
spine disability.   As such, the Board finds that new and 
material evidence in this case must indicate that the Veteran has 
a current left knee disability which started in service, or it 
must indicate that there is a nexus linking his current 
disability to service or to a service-connected disability.  
 
Evidence received subsequent to the June 1994 rating decision in 
relation to the Veteran's left knee includes: (1) VA and private 
treatment records and VA examinations dated from 1995 to 2009; 
(2) an October 2008 VA examination of the left knee; and (3) lay 
statements from the Veteran.  This evidence is new in that it has 
not previously been received and for the most part is not 
cumulative or redundant of evidence previously of record.  

The Board finds that new evidence received is material to the 
Veteran's claim for service connection.  In an October 2008 
claim, the Veteran described increasing left knee pain which made 
it difficult for him to climb stairs.  He reported that he was 
told by his doctor that his left knee pain was probably due to 
pinched nerves in his back.  Private treatment records in 2008 
indicate that the Veteran had complaints of left knee pain, in 
addition to complaints of pain and weakness in the left leg due 
to radiculopathy.  VA and private treatment records dated from 
1995 to 2009 do not clearly address the etiology of a left knee 
disability.  An October 2008 VA examination shows that the 
Veteran was diagnosed with symptoms of radiculopathy involving 
the left lower extremity generally, likely coming from his back, 
as well as musculoligimentous strain of the left knee.  The Board 
notes that the Veteran is currently service-connected for left 
lower extremity radiculopathy.  However, the Veteran was 
additionally diagnosed with musculoligimentous strain of the left 
knee.  The VA examiner indicated that left knee strain was a 
separate issue.  He further indicated that he did not believe the 
Veteran had a specific left knee issue, but appeared to indicate 
that the Veteran's left knee complaints revolved around his 
symptoms of radiculopathy.  While the VA opinion is not clear in 
this regard, the Board finds that this new evidence indicates 
that the Veteran has left knee strain, which may be related to 
his service-connected back disability or to service-connected 
left lower extremity radiculopathy.  Accordingly, the Board finds 
that new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disability has 
been received.  As such, the claim has been reopened.  

However, as explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
Veteran's claim.

Right Inguinal Hernia

With respect the Veteran's claim for a right inguinal hernia 
disability, the last final decision was in December 1998.  In 
December 1998, the Board denied the Veteran's claim for service 
connection for a right inguinal hernia, to include as secondary 
to a left-inguinal hernia, because medical evidence had not been 
proffered etiologically linking the Veteran's right inguinal 
hernia with service or his service-connected left inguinal 
hernia.  The RO informed the Veteran of the reasons his claims 
were previously denied in a November 2008 notice letter.  The 
Board finds, therefore, that new and material evidence in this 
case must establish a nexus linking his right inguinal hernia to 
service or to a service-connected disability.  
 
Evidence received subsequent to the December 1998 Board decision 
in relation to the Veteran's right inguinal hernia includes: (1) 
VA and private treatment records and VA examinations dated from 
1995 to 2009; (2) a February 2009 VA examination for the 
evaluation of a left inguinal hernia; and (3) lay statements from 
the Veteran.  This evidence is new in that it has not previously 
been received and for the most part is not cumulative or 
redundant of evidence previously of record.  

The Board finds that although the evidence received after the 
December 1998 Board decision is new, it is not material to the 
Veteran's claim for a right inguinal hernia.  VA and private 
treatment records dated from 1995 to 2009 do not relate the 
Veteran's right inguinal hernia to his period of service, or to 
his service-connected post-operative, healed left inguinal 
hernia.  A February 2009 VA examination shows that the Veteran 
had a right-sided hernia which was repaired, and that he now had 
another suspected hernia on the right; however, the VA examiner 
did not indicate that a right inguinal hernia was related to 
service or to a left inguinal hernia.  In a December 2008 
statement, the Veteran indicated that he believed his hernia 
problems started when he worked as a track and wheel mechanic in 
service due to the heavy work associated with loading and 
unloading trucks.  In October 2008, December 2008, and February 
2009 statements, the Veteran reported that he was treated for a 
hernia in service for which he is currently service-connected.  
He also reported that was diagnosed with another hernia a few 
years after service for which he had surgery, and he indicated 
that a third hernia showed up on a MRI more recently.  The Board 
notes that prior medical evidence already established that the 
Veteran had a right inguinal hernia which was diagnosed a few 
years after service.  The Board finds that the Veteran's 
statements do not provide competent evidence which relate a right 
inguinal hernia to service, or to a service-connected left 
inguinal hernia.  Although the Veteran has identified the 
presence of a right inguinal hernia after service, and the 
presence of a more recent right inguinal hernia, and although he 
believes that his hernia is related to heavy lifting in service, 
the Board finds that the Veteran has not provided competent 
evidence which provides a nexus between his current right 
inguinal hernia and service.  See, e.g., Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness); See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Essentially, VA and private treatment 
records, and lay evidence do not establish a nexus between the 
Veteran's right inguinal hernia and service or between his right 
inguinal hernia and a service-connected disability; and thus, 
they are not material.  In light of the foregoing, the Board 
finds that new evidence received in this case does not raise a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for a right inguinal hernia.

C.  Conclusion

The Board concludes that the evidence supports a 20 percent 
rating for mechanical low back strain and degenerative disc 
disease of the lumbar spine aggravated by service-connected 
leukocytoclastic vasculitis of the right leg.  The Board 
concludes that the evidence supports a 20 percent rating for left 
lower extremity radiculopathy secondary to service-connected 
mechanical low back strain and degenerative disc disease of the 
lumbar spine.  The Board concludes that the evidence supports a 
separate 20 percent rating for right lower extremity 
radiculopathy secondary to service-connected mechanical low back 
strain and degenerative disc disease of the lumbar spine.

The preponderance of the evidence is against finding that the 
Veteran's leukocytoclastic vasculitis of the right leg has 
increased to warrant a higher rating evaluation.   The 
preponderance of the evidence is against finding that residuals 
of a left inguinal hernia, post-operative has increased to 
warrant a higher rating evaluation.  The preponderance of the 
evidence is against finding that irritable bowel syndrome and 
GERD have increased to warrant a higher rating evaluation.  The 
appeal is accordingly denied.
	
New and material evidence has been received sufficient to reopen 
a claim for service connection for a left knee disability.  The 
preponderance of the evidence is against finding that the new and 
material evidence has been received sufficient to reopen a claim 
of entitlement to service connection for a right inguinal hernia. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant those claims that the Board 
has denied in this decision.


ORDER

A 20 percent rating, but no more, is granted for mechanical low 
back strain and degenerative disc disease of the lumbar spine 
aggravated by service-connected leukocytoclastic vasculitis of 
the right leg, subject to the law and regulations governing the 
payment of monetary benefits. 

A 20 percent rating, but no more, is granted for left lower 
extremity radiculopathy secondary to service-connected mechanical 
low back strain and degenerative disc disease of the lumbar 
spine, subject to the law and regulations governing the payment 
of monetary benefits. 

A separate 20 percent rating, but no more, is granted for right 
lower extremity radiculopathy secondary to service-connected 
mechanical low back strain and degenerative disc disease of the 
lumbar spine, subject to the law and regulations governing the 
payment of monetary benefits. 

An increased rating for leukocytoclastic vasculitis of the right 
leg, in excess of 40 percent, is denied.

An initial compensable evaluation for residuals of a left 
inguinal hernia, post-operative, is denied.

An increased rating for irritable bowel syndrome and GERD, in 
excess of 20 percent, is denied.

The claim of entitlement to service connection for a left knee 
disability is reopened, and to this extent only, the appeal is 
granted.

The application to reopen a claim of entitlement to service 
connection for a right inguinal hernia is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

Left Knee Disability 

The Veteran has claimed that his current left knee disability is 
secondary to his service-connected lumbar spine disability.  
Although the Veteran was afforded a VA examination in October 
2008; the Board finds that additional clarification is needed to 
address the Veteran's diagnosis of musculoligimentous strain of 
the left knee.  Although the VA examiner indicated that the 
majority of the Veteran's left knee complaints revolved around 
his symptoms of radiculopathy, for which the Veteran is currently 
service-connected, the VA examiner also indicated that there was 
a separate issue of left knee strain.  No clear etiology was 
provided for the Veteran's left knee strain.  Therefore, the 
Board finds that a supplemental VA examination or opinion is 
necessary to determine if the Veteran has current left knee 
strain secondary to a service-connected disability. 

TDIU

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).  For the purpose of one 60 percent 
or one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2010).

The Veteran has met the schedular criteria for a total disability 
rating based on individual unemployability.  Since his last VA 
examination for a TDIU completed in April 2007, the Veteran has 
additionally been service-connected for mechanical low back 
strain and degenerative disc disease of the lumbar spine and 
radiculopathy of the left and right lower extremities.  The 
Veteran has also submitted additional statements and private 
medical opinions from the Kearney Orthopedic Clinic indicating 
that he is disabled due to his physical disabilities.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disability does not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on the ability to 
work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  After all other development has been 
completed; the Veteran should be afforded a current VA 
examination to ascertain whether he is unemployable due to the 
combination of all of his currently service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to an 
appropriate VA examiner for a supplemental 
opinion to address the Veteran's left knee 
disability.  If such examiner indicates 
that he or she cannot respond to the 
Board's question without examination of 
the Veteran, such should be afforded the 
Veteran.  The claims folder, to include a 
copy of this remand order, must be made 
available to the examiner for review 
before the examination. The examiner 
should state:

a).  Whether it is at least as likely as 
not that the Veteran's diagnosed left knee 
strain is proximately due to or the result 
of the Veteran's service-connected lumbar 
spine disability and/or lower extremity 
radiculopathy, or other service-connected 
disability; and

b).  Whether it is at least as likely as 
not that left knee strain is permanently 
aggravated by the Veteran's service-
connected lumbar spine disability and/or 
lower extremity radiculopathy, or other 
service-connected disability.

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
Citation to medical authority/treatise 
would be extremely helpful.

2.  The Veteran should be afforded a new 
VA examination to determine whether it is 
at least as likely as not that his 
service-connected disabilities (PTSD; 
leukocytoclastic vasculitis of the right 
leg; irritable bowel syndrome and GERD; 
tinnitus; recurrent otitis externa and 
otitis with scarring of the left tympanic 
membrane; residuals of a left inguinal 
hernia, post-operative; mechanical low 
back strain and degenerative disc disease 
of the lumbar spine; and right and left 
lower extremity radiculopathy) would 
prevent him from obtaining and maintaining 
substantially gainful employment.  The 
claims folder, to include a copy of this 
remand order, must be made available to 
the examiner for review prior to 
examination.  

The examiner should describe in detail the 
symptomatology associated with the 
Veteran's service-connected disabilities 
identified above and the impact such 
symptomatology has on the Veteran's 
industrial adaptability.  Consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

A complete rationale for all opinions and 
conclusions must be provided.  The 
examiner should render an opinion as to 
whether the Veteran is unemployable due to 
his service-connected disabilities alone, 
verses any nonservice-connected 
disabilities.  The VA examiner should 
specifically discuss January 2009 and 
February 2009 private medical opinions 
which indicate that the Veteran is 
currently unemployable due to service-
connected physical disabilities.  

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


